DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al [US 2009/0210621 A1].
	As to claim 1, Honda et al teach a data storage device, comprising:
a data storage unit comprising a controller and a plurality of flash memories connected to the controller [e.g., Controller 220a, Memory I/F 222, Flash memory 230 in fig. 1]; and
a microprocessor [e.g., Wireless controller 210a in fig. 1], provided with a first operating system [e.g., File server part 212, File system manager 213 in fig. 1], and connected to the data storage unit via a high-speed data transmission interface [e.g., Host I/F 221a in fig. 1]; wherein a data is transmitted between the data storage unit and the microprocessor via the high-speed data transmission interface, the first operating system comprises a first file system, the first file system is configured with a driver 
wherein the first operating system of the microprocessor performs a data access operation for the data storage unit via the driver program to obtain a raw data, the first file system of the first operating system performs a file parsing process for the raw data to parse out a file information of the raw data [e.g., “The file system manager 213 manages a file system structure of file data transmitted and received to and from the wireless host 300.  The file system manager 213 is connected to the file server part 212 and the host interface 221a of the controller 220a by the signal line” in paragraph 0084; “The host interface 221a controls the interface with the wired host 100a related to data transmitting and receiving and also controls the interface with the wireless controller 210a related to data transmitting and receiving” in paragraph 0087].
As to claim 2, Honda et al teach a switcher configured in channels of the high-speed data transmission interface, the microprocessor or the controller controls a switching of the switcher to conduct the channels of the high-speed data transmission interface between the data storage unit and the microprocessor, or conduct the channels of the high-speed data transmission interface between the data storage unit and a host; wherein the host is provided with a second operating system, the second operating system comprises a second file system, the second file system is configured with the driver program of the high-speed data transmission interface; when the channels of the high-speed data transmission interface between the data storage unit and the host has conducted, the second operating system of the host performs the data access operation for the data storage unit via the driver program to obtain the raw 
As to claim 3, Honda et al teach when the microprocessor or the controller sends a first level signal to the switcher, the channels of the high-speed transmission interface between the data storage unit and the host will be conducted; when the microprocessor or the controller sends a second level signal to the switcher, the channels of the high-speed transmission interface between the data storage unit and the microprocessor will be conducted [e.g., “At first, it is assumed that an initial state of the memory card 200a is a state where the stand-by part 214 of the memory card 200a disconnects the power 
As to claim 4, Honda et al teach wherein the first operating system is an embedded operating system [e.g., “The processor 111a totally controls the wired host 100a, and also controls file reading and writing performed to the memory card 200a.  The processor 111a transmits and receives data and commands to and from the memory card data IF 112 based on the inputted contents by a user through the user interface 110” in paragraph 0074].
As to claim 5, Honda et al teach wherein the first file system is a file system in a form of FAT, NTFS, or exFAT [e.g., “In Patent document 1, a memory card controller for managing a file system structure based on the FAT file system information is provided in the memory card to handle the problem” in paragraph 0003].
As to claim 8, Honda et al teach wherein the data storage device comprises a network communication component, the microprocessor of the data storage device is connected to a management platform via the network communication element; when the management platform sends a data access request to the data storage device, the first operating system of the microprocessor sends a corresponding data access command to the controller according to the data access request via the driver program, obtains the raw data related to the data access request in a process of performing of the data access command, and performs the file parsing process for the raw data related to the data access request via the first file system to parse out the file information of the raw data [e.g., “When the wireless host 300 requests the memory card 200a to read and write file data, files are synchronized and the reading and writing of file data are completed (S5)” in paragraph 0098; “The file server part 212 controls data reading and writing in units of files performed from and to the wireless host 300 via the wireless communication part 211a, and transmits and receives file data to and from the file system manager 213.  The file server part 212 is connected to the wireless communication part 211a and the file system manager 213 by the signal lines” in paragraph 0083; fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al [US 2009/0210621 A1] in view of Li [US 2019/0278498 A1].
	As to claim 6, Honda et al do not explicitly teach, however Li teaches wherein the high-speed data transmission interface is a data transmission interface conforming to SATA or PCIe standard specification [e.g., “A respective storage device comprises: an Ethernet port coupled to the first component; at least one microprocessor; a plurality of PCIe lanes; and a plurality of storage drives with non-volatile memory” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Li’s teaching above including the high-speed data transmission interface being a data transmission interface conforming to SATA or PCIe standard specification in order to increase adaptability for the data transfer of Honda et al.
	As to claim 7, Honda et al do not explicitly teach, however Li teaches wherein the switcher is a channel switcher of a SATA data transmission interface or a PCIe data transmission interface [e.g., “A respective storage device comprises: an Ethernet port coupled to the first component; at least one microprocessor; a plurality of PCIe lanes; and a plurality of storage drives with non-volatile memory” in Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Li’s teaching above including the switcher being a channel switcher of a SATA data transmission interface or a PCIe data transmission interface in order to increase adaptability for the data transfer of Honda et al.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al [US 2009/0210621 A1] in view of Shepherd et al [US 2019/0278498 A1].
	As to claim 10, Honda et al teach do not explicitly teach, however Shepherd et al teach wherein the network communication component is a WiFi communication component, an Ethernet communication component, or a 4G or 5G communication component [e.g., WiFi in fig. 1]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Shepherd et al’s teaching above including the network communication component being a WiFi communication component, an Ethernet communication component, or a 4G or 5G communication component in order to increase adaptability for the network communication component of Honda et al.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ford et al [US 2016/0306795 A1] teach a data storage device with a first file system and a host with a second file system.
Tanaka [US 2008/0250172 A1] teaches a data storage device with a first file system and a host with a second file system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/6/2021